Title: To Thomas Jefferson from Joel Barlow, 31 January 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            31 Jan. 1806—
                        
                        Will you excuse my volunteering so far in a business that does not belong to me, as to enclose to you some
                            observations which I made the other day at the request of Mr. Baldwin, one of the committee on British depredations?
                        If the principle of Mr. Gregg’s motion should prevail, I fear it would be too abrupt a measure for the
                            present moment. I am pretty well acquainted with the feelings & principles of the leading members of the present
                            administration in England. I am confident that they may be induced to abandon for the present the ground they have taken
                            on this business, but the attack should not be such as to wound their amour propre.
                        We doubtless all agree that something should be done; but the precise ground to be taken must be a subject of
                            peculiar delicacy. The ground proposed in the enclosed paper appears to me to be liable to as few exceptions on either
                            side as any that has occurred to me.
                        Permit me farther to suggest, that should you name three commissioners in this business, I am possessed of
                            strong reasons (which I can detail only in conversation) for proposing to you that one of them should be Robert Fulton.
                        The Prospectus about the Institution, with the Appendix, is printing privately. I will call on you in a few
                            days with a copy, & am not without hopes, that if it meets your approbation, a charter may be obtained.
                        with great respect yr. obt. sert.
                        
                            Joel Barlow
                            
                        
                    